DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

Response to Arguments
Applicant's arguments filed 02/18/2021 with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. In view of the amendment, Examiner reconsidered Gong et al. (US 2011/0235576 A1), which was provided in the Advisory Action filed 12/31/2020, and submits Gong anticipates amended claim 1.	
Examiner’s Note
To advance prosecution and overcome the prior art, the Examiner suggests to amend the independent claims to recite the structure shown in Fig. 13. Particularly, [0138] discloses a frame that includes a Simultaneous Transmission Capability field comprising a MU-MC subfield indicating MU-MC 

Claim Objections
Claim(s) 12 and 15 is/are objected to because of the following informalities:  
Claim 12 recites “the wireless communication device” in the receiving step but it should be “a wireless communication device”.	Claim 15 recites “transmitting the frame including the terminal capability information in the field after the frame is received”. Based on similar claim 4, it appears the “frame is received” is the “message that includes information” of claim 12. Examiner suggests to amend the claim to recite “transmitting the frame including the terminal capability information in the field after the message is received”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 9, and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

1 and 12 recite the limitation “each channel set is configured by a plurality of channels that are consecutive in frequency to be used as one frequency band bonding the one or more channels included in the channel set” (Emphasis added). There is insufficient antecedent basis for this limitation (“the one or more channels”) in the claim.	Furthermore, it is not clear how “one channel” can be bonded. Based on at least Figs. 9 and 16-18, it appears the channel set is configured by one or a plurality of channels that are consecutive in frequency, wherein the plurality of channels are used as one frequency band bonding two or more channels of the plurality of channels. Examiner interprets “plurality of channels” to include “one or more channels” and “more channels” are bonded.	
Claim 9 recites the limitation “each communication resource set is configured by a plurality of communication resources that are consecutive in frequency to be treated as one frequency band bonding the one or more communication resources included in the communication resource set” (Emphasis added). There is insufficient antecedent basis for this limitation (“the one or more communication resources”) in the claim.	Furthermore, it is not clear how “one communication resource” can be bonded. Based on at least Figs. 9 and 16-18, it appears the communication resource set is configured by one or a plurality of communication resources that are consecutive in frequency, wherein the plurality of communication resources are used as one frequency band bonding two or more communication resources of the plurality of communication resources. Examiner interprets “plurality of communication resources” to include “one or more communication resources” and “more communication resources” are bonded.

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claim(s) 1-2, 4, 9-13, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al. (US 2011/0235576 A1).

Regarding claim 1, Gong discloses A wireless communication device (Fig. 2, [0021]: responder (=wireless communication device) may be a mobile device or a network controller), comprising: 
a receiver ([0014]: radio’s receiver) configured to receive a message that includes information notifying that multi-user communication is capable through a plurality of channels in a predetermined frequency band (Fig. 2: step 235. [0022]-[0023]: responder receives MRTS (=message) that comprises list A (=information) indicating channels or a subset of channels that are available. [0037]: multi-user MIMO may be used for communication. Fig. 6, [0034]: MRTS may be addressed to multiple responders. Fig. 5, [0033]: requestor provides a list of 3 available channels (=predetermined frequency band). [0037]: the term “channel” is assumed to mean a frequency channel);
a transmitter ([0014]: radio’s transmitter) configured to transmit a frame including a field in which a terminal capability information showing a number of channel sets is set (Fig. 2: step 255. [0025]: responder transmits MCTS (=frame) that comprises list C (=terminal capability information) indicating channels that both the responder and the requestor can use, wherein list C is produced from list A and list B, wherein list B indicates channels or a subset of channels that are available for the responder. [0026]: the list may be a bitmap that is placed into a field in the MCTS. Fig. 5, [0033]: channels 1 and 3 are determined to be free while channel 2 (=channel sets) is determined to be busy. Note: in the example of Fig. 5, there are 3 channel sets: channel 1, channel 2, and channel 3), 
wherein signals can be transmitted and received independently among channel sets whose number is shown by the terminal capability information (Fig. 5, [0033]: responder can transmit MCTS and BA and receive MRTS and data (=signals) in channels 1-3 at different times (=independently), wherein each MCTS indicates only channels 1 and 3 (=channel sets) are free), 
determination of a carrier sense being busy or idle can be independently performed among the channel sets ([0023]: responder senses available channels to be free. Fig. 5, [0033]: channels 1 and 3 are determined to be free while channel 2 (=channel sets) is determined to be busy. Note: in the example of Fig. 5, the 3 channel sets (channel 1, channel 2, and channel 3) can be independently sensed by the responder because channel 2 was sensed to be busy although it is located between channels 1 and 3 which were sensed to be available), 
each channel set is configured by a plurality of channels that are consecutive in frequency to be used as one frequency band bonding the one or more channels included in the channel set (Fig. 5, [0033]: “channel set 1” comprises of channel 1, “channel set 2” comprises of channel 2, and “channel set 3” comprises of channel 3 (=each of the channel sets is configured by a plurality of channels that are consecutive in frequency to be used as one frequency band bonding the one channel). [0037]: the term “channel” is assumed to mean a frequency channel), and
the receiver is configured to receive first information to assign at least one channel of the plurality of channels to the wireless communication device after the receiver receives the message and after the transmitter transmits the frame including the terminal capability information in the field (Fig. 2: steps 270-275. [0025]: requestor notifies the responder which channels have been selected for communication, wherein the notified channels include all or some channels in list C. This step is performed after the responder receives the MRTS with list A in step 235 and after the responder transmits the MCTS with list C in step 255).

Regarding claim 9, Gong discloses A wireless communication device (Fig. 2, [0021]: responder (=wireless communication device) may be a mobile device or a network controller), comprising: 
a receiver ([0014]: radio’s receiver) configured to receive a message that includes information indicating that multi-user communication is capable through a plurality of communication resources in a predetermined frequency band (Fig. 2: step 235. [0022]-[0023]: responder receives MRTS (=message) that comprises list A (=information) indicating channels or a subset of channels (=communication resources) that are available. [0037]: multi-user MIMO may be used for communication. Fig. 6, [0034]: MRTS may be addressed to multiple responders. Fig. 5, [0033]: requestor provides a list of 3 available channels (=predetermined frequency band). [0037]: the term “channel” is assumed to mean a frequency channel);
a transmitter ([0014]: radio’s transmitter) configured to transmit a frame including a field in which terminal capability information showing a number of communication resource sets is set (Fig. 2: step 255. [0025]: responder transmits MCTS (=frame) that comprises list C (=terminal capability information) indicating channels that both the responder and the requestor can use, wherein list C is produced from list A and list B, wherein list B indicates channels or a subset of channels that are available for the responder. [0026]: the list may be a bitmap that is placed into a channels 1 and 3 are determined to be free while channel 2 (=channel sets) is determined to be busy. Note: in the example of Fig. 5, there are 3 channel sets: channel 1, channel 2, and channel 3), 
wherein signals can be transmitted and received independently among communication resource sets whose number is shown by the terminal capability information (Fig. 5, [0033]: responder can transmit MCTS and BA and receive MRTS and data (=signals) in channels 1-3 at different times (=independently), wherein each MCTS indicates only channels 1 and 3 (=channel sets) are free), 
determination of a carrier sense being busy or idle can be independently performed among the communication resource sets ([0023]: responder senses available channels to be free. Fig. 5, [0033]: channels 1 and 3 are determined to be free while channel 2 (=channel sets) is determined to be busy. Note: in the example of Fig. 5, the 3 channel sets (channel 1, channel 2, and channel 3) can be independently sensed by the responder because channel 2 was sensed to be busy although it is located between channels 1 and 3 which were sensed to be available), 
each communication resource set is configured by a plurality of communication resources that are consecutive in frequency to be treated as one frequency band bonding the one or more communication resources included in the communication resource set (Fig. 5, [0033]: “channel set 1” comprises of channel 1, “channel set 2” comprises of channel 2, and “channel set 3” comprises of channel 3 (=each of the channel sets is configured by a plurality of channels that are consecutive in frequency to be used as one frequency band bonding the one channel). [0037]: the term “channel” is assumed to mean a frequency channel), and
the communication resource is a set of one or more consecutive subcarriers ([0022]: channels or a subset of channels. [0037]: the term “channel” is assumed to mean a frequency channel), and 
the receiver is configured to receive first information to assign at least one communication resource of the plurality of communication resources to the wireless communication device after the receiver receives the message and after the transmitter transmits the frame including terminal capability information in the field (Fig. 2: steps 270-275. [0025]: requestor notifies the responder which channels have been selected for communication, wherein the notified channels include all or some channels in list C. This step is performed after the responder receives the MRTS with list A in step 235 and after the responder transmits the MCTS with list C in step 255).

Regarding claim 12, Gong discloses A wireless communication method, comprising: 
receiving a message that includes information notifying that multi-user communication is capable through a plurality of channels in a predetermined frequency band (Fig. 2: step 235. [0022]-[0023]: responder receives MRTS (=message) that comprises list A (=information) indicating channels or a subset of channels that are available. [0037]: multi-user MIMO may be used for communication. Fig. 6, [0034]: MRTS may be addressed to multiple responders. Fig. 5, [0033]: requestor provides a list of 3 available channels (=predetermined frequency band). [0037]: the term “channel” is assumed to mean a frequency channel);
transmitting a frame including a field in which terminal capability information showing a number of channel sets is set (Fig. 2: step 255. [0025]: responder transmits MCTS (=frame) that comprises list C (=terminal capability information) indicating channels that both the responder and the requestor can use, wherein list C is produced from list A and list B, wherein list B indicates channels or a subset of channels that are available for the responder. [0026]: the list may be a bitmap that is placed into a field in the MCTS. Fig. 5, [0033]: channels 1 and 3 are determined to be free while channel 2 (=channel sets) is determined to be busy. Note: in the example of Fig. 5, there are 3 channel sets: channel 1, channel 2, and channel 3), 
wherein signals can be transmitted and received independently among channel sets whose number is shown by the terminal capability information (Fig. 5, [0033]: responder can transmit MCTS and BA and receive MRTS and data (=signals) in channels 1-3 at different times (=independently), wherein each MCTS indicates only channels 1 and 3 (=channel sets) are free), 
determination of a carrier sense being busy or idle can be independently performed among the channel sets ([0023]: responder senses available channels to be free. Fig. 5, [0033]: channels 1 and 3 are determined to be free while channel 2 (=channel sets) is determined to be busy. Note: in the example of Fig. 5, the 3 channel sets (channel 1, channel 2, and channel 3) can be independently sensed by the responder because channel 2 was sensed to be busy although it is located between channels 1 and 3 which were sensed to be available), and 
each channel set is configured by a plurality of channels that are consecutive in frequency to be used as one frequency band bonding the one or more channels included in the channel set (Fig. 5, [0033]: “channel set 1” comprises of channel 1, “channel set 2” comprises of channel 2, and “channel set 3” comprises of channel 3 (=each of the channel sets is configured by a plurality of channels that are consecutive in frequency to be used as one frequency band bonding the one channel). [0037]: the term “channel” is assumed to mean a frequency channel), and
receiving first information to assign at least one channel of all of the channels to the wireless communication device after the message is received and after frame including the terminal capability information in the field in transmitted (Fig. 2: steps 270-275. [0025]: requestor notifies the responder (=wireless communication device) which channels have been selected for communication, wherein the notified channels include all or some channels in list C. This step is performed after the responder receives the MRTS with list A in step 235 and after the responder transmits the MCTS with list C in step 255. [0021]: responder may be a mobile device or a network controller).

Regarding claims 2 and 13, Gong discloses all features of claims 1 and 12 as outlined above. 
Gong further discloses wherein the terminal capability information shows a maximum number of channel sets ([0025]: list C, which is comprised by MCTS, indicates channels that both the responder and the requestor can use. [0033]: MCTS shows only 2 “channel sets” are free in the list, i.e., channels 1 and 3).

Regarding claim 4, Gong discloses all features of claim 1 as outlined above. 
Gong further discloses wherein the transmitter is configured to transmit the frame including the terminal capability information in the field after the receiver receives the message (Fig. 6, [0034]-[0035]: after requestor sends MRTS (=message) to multiple responders, responders A-B provide MCTS (=frame) to the requestor. Fig. 2: step 260. [0025]: requestor receives MCTS that comprises list C (=terminal capability information) from the responder. [0026]: the list may be a bitmap that is placed into a field in the MCTS).

Regarding claim 15, Gong discloses all features of claim 12 as outlined above. 
Gong further discloses transmitting the frame including the terminal capability information in the field after the frame is received (Fig. 6, [0034]-[0035]: after requestor sends MRTS (=message) to multiple responders, responders A-B provide MCTS (=frame) to the requestor. Fig. 2: step 260. [0025]: requestor receives MCTS that comprises list C (=terminal capability information) from the responder. [0026]: the list may be a bitmap that is placed into a field in the MCTS).

Regarding claims 10 and 11, Gong discloses all features of claims 1 and 9 as outlined above. 
Gong further discloses further comprising at least one antenna ([0014]: at least one antenna).

Regarding claim 20, Gong discloses all features of claim 1 as outlined above. 
Gong further discloses wherein the message identifies all channels through which the multi-user communication is capable ([0022]-[0023]: responder receives MRTS (=message) that comprises list A indicating channels or a subset of channels that are available. [0037]: multi-user MIMO may be used for communication. Fig. 6, [0034]: MRTS may be addressed to multiple responders).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2011/0235576 A1) in view of Liang et al. (US 2013/0336153 A1).

Regarding claims 5 and 16, Gong discloses all features of claims 1 and 11 as outlined above. 
Gong discloses channel sets among which the signals can be transmitted and received independently (Fig. 5, [0033]: responder can transmit MCTS and BA and receive MRTS and data channels 1-3 at different times (=independently), wherein each MCTS indicates only channels 1 and 3 (=channel sets) are free).
Gong does not disclose, but Liang discloses the receiver is configured to receive a second information that notifies a required number of channel sets (Fig. 7: source eNB transmits measurement configuration to terminal. [0101]-[0103]: measurement configuration includes required number of frequencies and/or cells to be reported, wherein the number of cells to be reported is B=1 and the number of frequencies to be reported is A=2),
wherein the transmitter is configured to transmit the frame including the terminal capability information in the field in a case where the number of the channel sets is equal to or greater than the required number (Fig. 7: source eNB receives transmits measurement report from terminal. [0100]-[0103]: measurement report is transmitted when the report satisfies the report condition. For example the report for frequencies includes A=2 measurements and the report for cells includes B=1 measurement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the requestor and the responder when transmitting list C, as taught by Gong, to send measurement configuration with required number of frequencies and/or cells to be reported, and reporting the measurement when the report condition can be met, respectively, as taught by Liang.
Doing so provides a trigger for sending the measurement report (Liang: [0100]).

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2011/0235576 A1) in view of Fukumoto et al. (US 2012/0094706 A1).

Regarding claims 6 and 17, Gong discloses all features of claims 1 and 12 as outlined above. 
wherein the transmitter is configured to transmit a third information showing a maximum number of channels which are able to be consecutively taken in one channel set (Figs. 5-6, [0059]-[0062]: terminal apparatus 10 transmits frequency band information (=third information) to base station apparatus 20 indicating different patterns (=channel sets) the terminal apparatus 10 can use, i.e., 2 patterns comprising of bands 1-2 (=maximum number of channels which are able to be consecutively taken in one channel set) or band 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the responder, as taught by Gong, to provide frequency band information indicating different patterns of available bands, as taught by Fukumoto.
Doing so allows the base station apparatus 20 to detect available frequency band for the terminal apparatus 10 and prevent unnecessary allocations and efficiently use the frequency bands (Fukumoto: [0063]).

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2011/0235576 A1) in view of Kim et al. (US 2013/0265907 A1).

Regarding claims 7 and 18, Gong discloses all features of claims 1 and 12 as outlined above. 
Gong does not disclose, but Kim discloses wherein the transmitter is configured to transmit a fourth information showing a maximum width of channels which is able to be consecutively taken in one channel set (Fig. 5A: step 502. [0041], [0043]: access point receives association request (=fourth information) from 802.11ac STA indicating the maximum channel width supported by the 802.11ac STA, i.e., 20 MHz channel width, 40 MHz channel width, etc. Fig. 3, [0024]-[0025]: based on IEEE 802.11ac standard and for a 20 MHz channel width, 8 consecutive channels can be used in a .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the responder, as taught by Gong, to provide an association request indicating the maximum supported channel width, as taught by Kim. 
Doing so allows the station to associate with the access point that can support the station’s capabilities (Kim: [0044]).

Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2011/0235576 A1) in view of Siomina et al. (US 2015/0181583 A1).

Regarding claims 8 and 19, Gong discloses all features of claims 1 and 12 as outlined above. 
Gong does not disclose, but Siomina discloses wherein the transmitter is configured to transmit a fifth information related to necessity of a guard band between the channel sets (Fig. 7: steps 701-702. [0141], [0144]-[0145]: first node receives guard band patterns and information enabling the configuring of the pattern from second node and third node. [0353]: guard band are designed to protect channel types. [0132]: any of the first node, second node, and third node can be a network node 516 or a wireless device 531. [0371], [0373], [0375]: third node sends frequency-related information to UE/radio node which includes channel bandwidth(s) of carrier(s) and frequency band indicator(s) of frequency band(s) which needs to be protected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the responder, as taught by Gong, to provide guard band information and frequency-related information indicating which channel bandwidths of 
Doing so provides a handling pattern-based guard band (Siomina: abstract) and improving a configuring of the guard bands (Siomina: [0091]).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2011/0235576 A1) in view of Hart et al. (US 2011/0222486 A1) (cited in IDS filed 01/13/2017).

Regarding claim 21, Gong discloses all features of claim 1 as outlined above. 
Gong does not disclose, but Hart discloses wherein if a set of channels consecutive in frequency are assigned to the wireless communication device, a number of the set of channels assigned to the wireless communication device is less than or equal to the number of channel sets shown by the terminal capability information ([0026]: the AP receives from client devices which version of 802.11 standard (=terminal capability information) the client device is compliant and determines whether the client device has higher bandwidth capability or lower bandwidth capability. Fig. 5, [0034]: AP sends control frame 100 to indicate that third and fourth channels (=consecutive in frequency) are being bonded together for 802.11ac client device. [0036]: DL packet 115 is sent to 802.11ac client device in bonded third and fourth channels. [0016]: 802.11ac client devices can operate on multiple adjacent channels which may even include on two non-adjacent sets of bonded channels (=channel sets). Note: multiple adjacent channels include at least two channels. The control frame indicates that two channels are being bonded for DL transmission. Thus the number of groups is at least equal to the number of channel sets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the responder when sending MCTS and the 
Doing so allows the AP to re-allocate its usage of the channels to better serve the different types of client devices of different bandwidth capabilities in a mixed BSS (Hart: [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/T.H.N./Examiner, Art Unit 2478     

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478